The prosecution was begun by affidavit and warrant returnable to the county court. The affidavit charged that the defendant and Ben Head unlawfully presented a pistol at affiant. On trial in the county court the defendants were convicted, and jointly they appealed to the circuit court. In the circuit court a severance was granted and the state elected to place this defendant on trial. Complaint of the solicitor was filed as required by section 3843 of the Code of 1923 in which this defendant alone was charged with having presented the pistol. Motion was made to strike the complaint upon the ground that it was a departure from the affidavit upon which it was based. A complaint filed by a solicitor under the above statute is analogous to an information at common law. Tatum v. State,66 Ala. 465.
A defendant has a constitutional right to demand the nature and cause of the accusation against him, and this complaint of the solicitor is the method provided by the Legislature to meet this demand. Its function is to inform the defendant with what he is charged and is the accusation he is called to defend. Nonetheless, this complaint must have for its basis a valid foundation and must rest upon a charge supported by affidavit *Page 461 
as required by law. Miles v. State, 94 Ala. 106, 11 So. 403.
If, therefore, there is a variance between the original affidavit and the complaint as filed, the trial of defendant should not be allowed to proceed. The charge in this case as made by the affidavit was perfectly valid and charged a joint offense against this defendant and Ben Head. The affidavit was the basis of the prosecution and the complaint should have followed the charge there made. But, although jointly charged, the defendants were liable severally. 2 Bish. Cr. Pr. par. 463. Therefore when severance is granted and the defendant is alone on trial, he cannot be injured in his rights by being presented with a complaint charging him alone with the offense and which does not change the crime set out in the affidavit.
The defendant and Head are charged jointly with having presented a pistol at McSwean, the affiant. The evidence without dispute discloses that defendant actually pointed the pistol, but under the facts Head may have been equally guilty, if the jury should believe beyond a reasonable doubt that he was present and aiding and abetting defendant in doing what it is shown he did. In other words, the crime charged may or may not be committed by one person according to the facts surrounding each case. True, in this case the evidence discloses two offenses, but that is incidental; the charge was for presenting a pistol at McSwean, and the evidence was admissible as tending to prove that both defendants were guilty of that offense, Jones v. State, 16 Ala. App. 477, 79 So. 151. The cases of Elliott v. State, 26 Ala. 78; McGehee v. State,58 Ala. 360; Thomas v. State, 111 Ala. 51, 20 So. 617; Townsend v. State, 137 Ala. 91, 34 So. 382; and Brasher v. State (Ala.App.) 112 So. 5351 — are easily distinguishable from the case at bar. In those cases two separate and distinct offenses were proved so that the jury could not say of which the defendant should be convicted. In this case there is only one offense charged, and all of the evidence is offered for the purpose of connecting both defendants with that offense.
Whether McSwean, the prosecutor here, was pressing other prosecutions against the same parties or that those prosecutions had been dismissed by the solicitor was immaterial to the issue.
It was not necessary to a conviction of this defendant that the codefendant Head should also have been guilty, nor that both defendant and Head pointed the pistol. Under the evidence in this case defendant might be guilty and Head be acquitted or convicted, depending upon whether Head was found to have aided and abetted defendant in the perpetration of the crime charged.
It follows from what has been said that charge 2 was properly refused. If the conviction had been of Head, who is guilty, if at all, of aiding and abetting, the arguments in brief would have been applicable, but not here. Segars v. State, 88 Ala. 144,7 So. 46; Crawford v. State, 112 Ala. 1-24, 21 So. 214; White v. State, 12 Ala. App. 162, 68 So. 521.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.1 Ante, p. 79.